Writ denied; we find no abuse of the trial court’s discretion.
BARHAM, J.,
is of the opinion the writ should be granted. The revocation of probation was based solely upon the evidence secured in an admittedly unconstitutional search and seizure. Relator was not allowed to offer evidence of abuse and harassment by police and probation officers preceding this unconstitutional search. I would apply the exclusionary rule to this probation revocation. I believe the harassment evidence was admissible for that determination.